Citation Nr: 1121850	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  05-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the debt created by the payment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, was properly created (to include the issue of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004). 

(The issues of entitlement to service connection for sinusitis and entitlement to an increased rating in excess of 10 percent disabling for service-connected residuals of surgery of the left Achilles tendon are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Sheldon N. Sandler, Attorney at Law



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, August 1987 to August 1992, and February 2003 to May 2004, during peacetime and the Persian Gulf War.  He served in the Southwest Asia theater of operations from April 22, 2003, to April 13, 2004.  The Veteran also served in the Army National Guard from July 1993 to March 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which notified the Veteran that his benefits were being stopped from February 3, 2003, to May 14, 2004.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

The Board issued a decision in October 2009, in which it determined that the Veteran was not entitled to VA disability compensation benefits from February 3, 2003, to May 14, 2003, and the debt from such overpayment was properly created.  The Board also referred the issue of entitlement to a waiver of recovery of the payment of VA benefits during the period of active service from February 3, 2003, to May 14, 2003.  See October 2009 Board Decision.  The Veteran appealed the Board's October 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, upon a Joint Motion for Remand, the Court remanded the decision to the Board for further action concerning the issue of whether the debt created by the payment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, was properly created (to include the issue of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004).  Specifically, the Court directed the Board to provide the Veteran notification of the amount of indebtedness and the time frame of the indebtedness and discuss whether the issues of validity of creation of the indebtedness and waiver of overpayment of the indebtedness should be adjudicated at the same time.

The Board notes that the Veteran selected the Florida Department of Veterans Affairs as his representative in a May 2008 "Appointment of Veterans Service Organization as Claimant's Representative" (VA Form 21-22).  However, in a November 2010 "Appointment of Individual as Claimant's Representative" (VA Form 21-22a), the Veteran selected an accredited private attorney as his representative.  The Veteran and the private attorney limited such representation to the issue of whether the debt created by the payment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, was properly created (to include the issue of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004).  See November 2010 "Appointment of Individual as Claimant's Representative," VA Form 21-22a.  As such, the Board finds that the Veteran wishes to proceed with the private attorney as his representative regarding the issue currently on appeal.    

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Based on review of the record a remand is necessary prior to adjudicating the claims on the merits.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As noted, in its September 2010 Order consistent with the September 2010 Joint Motion for Remand, the Court vacated and remanded the Board's determination that the debt created by the payment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, was properly created because VA failed to provide the Veteran notification of the amount of indebtedness and the time frame of the indebtedness.  Further, the Court requested that the Board discuss whether the issues of validity of creation of the indebtedness and waiver of overpayment of the indebtedness should be adjudicated at the same time; specifically, whether the issue of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004 should be decided with the issue of whether the debt created by the payment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, was properly created.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances. 38 C.F.R. § 1.956(a).  The Board observes that the overpayment at issue arose from the Veteran's receipt of VA compensation benefits while he was serving on active duty from February 3, 2003, to May 14, 2004.  

When VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  38 C.F.R. § 1.911(b).  VA shall notify the debtor of his or her rights and remedies and the consequence of failure to cooperate with collection efforts.  Id.  In general, and subject to certain limitations, the debtor has a right to informally dispute the existence or amount of a debt, to request waiver of collection of the debt, to have a hearing on the waiver request, and to appeal the VA's decision underlying the debt.  38 C.F.R. § 1.911(c).  A request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) (West 2002).  

Review of the evidence of record indicates that the Veteran was notified in August 2004 that the RO had determined that the debt at issue was properly created and that he had a right to dispute the validity of such debt.  See August 2004 Administrative Decision.  However, there is no indication in the claims file that the Veteran has been advised of the exact amount of the debt, his right to apply for a waiver of collection, the requirements for a waiver, or his right to a hearing on any request for a waiver.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911, 1.963.  Thus, the Board finds that on remand the Veteran must be supplied with a straightforward computation showing the creation of the overpayment and a statement of the reasons behind the creation of the overpayment and to provide the Veteran notice of his right to apply for a waiver of collection, the requirements for a waiver, and his right to a hearing on any request for a waiver.  See id.    

Further, the Board notes that the Veteran has indicated that he desires a waiver of collection of the debt at issue.  See August 2004 Hand-Written Letter from the Veteran; October 2004 "Statement in Support of Claim," VA Form 21-4138.  Further, as discussed below, the Veteran and his representative have argued the debt was created due solely to administrative error, in that he timely informed VA that he had returned to active duty.  See, e.g., November 2004 letter from Veteran; July 2005 "Appeal to the Board of Veterans Appeals," VA Form 9; October 2009 Written Brief Presentation from the Veteran's Former Representative.  Additionally, the Veteran has asserted that repayment of the debt would create financial hardship and it is against equity and good conscience to recoup such debt.  See August 2004 letter Hand-Written Letter from the Veteran; July 2005 "Appeal to the Board of Veterans Appeals," VA Form 9; March 2011 Letter from the Veteran's Representative.  Therefore, the Board interprets the Veteran's statements as having validly raised a claim of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004.  

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  Under 38 C.F.R. § 1.955, these determinations are made by the Regional Office Committees on Waivers and Compromises (COWC).  38 C.F.R. 
 38 C.F.R. § 1.963.  Under 38 C.F.R. § 1.955, these determinations are made by the Regional Office Committees on Waivers and Compromises.  38 C.F.R. § 1.956(a)(1)(i) expressly gives these Committees authority over, in relevant part, overpayment or erroneous payments of insurance benefits. 

As to whether the claims for validity of an overpayment (currently on appeal) and entitlement to a waiver of recovery of an overpayment should be decided simultaneously, the Board notes that the Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  However, the Board also notes that the Veteran has not submitted a notice of disagreement or a substantive appeal regarding the issue of entitlement to a waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, to establish jurisdiction over such appeal by the Board.  38 C.F.R. § 20.200 (2010).  The Board, however, notes that this remand will encompass the issue of entitlement to a waiver of recovery of overpayment because the Veteran has not been advised of the exact amount of the debt, his right to apply for a waiver of collection, the requirements for a waiver, or his right to a hearing on any request for a waiver and a decision by the Regional Office Committees on Waivers and Compromises regarding the Veteran's claim of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, has not been provided.  The Board finds that such adjudication is necessary on remand especially in light of the fact that the Veteran has not been advised of the exact amount of the debt, his right to apply for a waiver of collection, the requirements for a waiver, or his right to a hearing on any request for a waiver.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911, 1.963.   
 
Accordingly, the case is REMANDED for the following action:

1.  Calculate the amount of the overpayment of VA benefits to the Veteran during the period of active duty service from February 3, 2003, to May 14, 2004, and advise the Veteran of his right to apply for a waiver of collection, the requirements for a waiver, and his right to a hearing on any request for a waiver.  

2.  After completion of the above requested development, submit the Veteran's claim of entitlement to waiver of recovery of an overpayment of VA benefits during the period of active duty service from February 3, 2003, to May 14, 2004, to the Regional Office Committees on Waivers and Compromises for adjudication.  If the Veteran perfects an appeal as to any or all of these claims, return the case to the Board in accordance with the usual appellate procedures.       

3.  Upon completion of the above-requested development, the AMC/RO should readjudicate the Veteran's claims, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



